EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Claims have been amended as follows: 
	
7-26. (Cancelled) 


This application is in condition for allowance except for the presence of claims 7-26 directed to inventions which were non-elected without traverse.  These claims are not eligible for rejoinder, because they do not depend from or otherwise require all the limitations of an allowable claim. Accordingly, claims 7-26 have been cancelled.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In a fluff pulp comprising bleached kraft fiber comprising a length-weighted average fiber length of at least about 2 mm, a copper number of less than about 7, a carboxyl content of more than about 3.5 meq/100 grams, an ISO brightness of at least 80, and a viscosity from about 2 cps to about 9 cps, the prior art does not disclose or suggest the pulp further having a copper ion content from about 0.2 ppm to about 50 ppm by weight of the bleached kraft fiber.



Response to Arguments
Applicant's remarks submitted on November 18, 2021 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Tan  (US 2006/0260773) in view of Nonni (US 2014/0274680) has been withdrawn. Applicant convincingly argues that there is no teaching or suggestion in Tan or Nonni, either alone in combination, for a fluff pulp having the combination of (i) a bleached kraft fiber comprising the claimed length-weighted average fiber length, copper number, carboxyl content, ISO brightness, and viscosity, and (ii) a copper ion content from about 0.2 to about 50 ppm by weight of the bleached kraft fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197       (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or   571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748